Citation Nr: 1718826	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO. 12-28 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a kidney disability to include as due to radiation exposure.


REPRESENTATION

Veteran represented by: Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. R. Waddington, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1954 to August 1956. Form DD 214.

This matter is on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The current claim of service connection for a kidney disability includes the issue of service connection for renal cancer, which was separately adjudicated by the RO in January 2015. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). The Veteran's claim is in the jurisdiction of the RO in Providence, Rhode Island.

In May 2014, the Veteran and his spouse testified before the undersigned at a Travel Board hearing. The undersigned discussed the requirements for substantiation of the claim on appeal with the Veteran. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

In June 2014 and February 2016, the Board remanded this appeal for additional development. The Board finds substantial compliance with the remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's kidney disability did not manifest in service and does not relate to service, to include as due to in-service radiation exposure.


CONCLUSION OF LAW

Entitlement to service connection for a kidney disability, to include as due to radiation exposure, is denied. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). 

A January 2010 letter notified the Veteran of the elements of service connection and of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA's duty to assist under the VCAA is satisfied as the claims file contains the Veteran's available service treatment records, private medical records, and VA medical records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The June 2016 VA examiner conducted an in-person examination, reviewed the claims file and medical literature, and described the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). Thus, the VA's duty to assist to provide a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law, was met. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The 2016 VA examination is adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

The Veteran claims that his current kidney disability is due to radiation exposure in service. 
Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to general service connection requires evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection for disabilities caused by in-service radiation exposure may be established on a presumptive basis for the "diseases specific to radiation-exposed veterans" listed in 38 C.F.R. § 3.309(d). 38 U.S.C.A. § 1112(c); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). Similarly, service connection for "radiogenic diseases" may be established by satisfying the regulatory procedures established by 38 C.F.R. § 3.311. In addition, service connection may be granted when the evidence of record shows that the current disability resulted from exposure to ionizing radiation during active service. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a). When a chronic disease is established during active service, the subsequent manifestations of the same chronic disease at any later date, however remote, are entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303(b). When a chronic disease manifests to a degree of 10 percent or more within a year from the service-separation date, the disease is presumed to have manifested in service. This presumption applies only to claimants who served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, and may be rebutted by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). Further, service connection may be established for chronic diseases by evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. Walker, 708 F.3d at 1338; 38 C.F.R. § 3.303(b). 

Because the Veteran has been diagnosed as having chronic renal failure and cardiovascular-renal diseases are defined as chronic in subsection 3.309(a), the provisions of subsection 3.303(b) apply and service connection may be established with evidence of chronicity in service or within a year of service, or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339. 

Although the Veteran engaged in "radiation-risk activity" during active duty-he was stationed at Camp Desert Rock, Nevada, and participated in the atmospheric detonation of nuclear devices as part of Operation Teapot, see July 1983 Analysis of Radiation Exposure Report, November 2010 and December 2010 Correspondence From the Defense Threat Reduction Agency-his current kidney disability does not qualify for presumptive service connection under 38 C.F.R. § 3.309(d).

In pertinent part, 38 C.F.R. 3.309(d) requires a diagnosis of urinary tract cancer, to include renal cancer. Although the Veteran's kidneys were examined for cancerous growths, the medical evidence does not suggest that the Veteran has renal cancer. In July 2008, a private doctor diagnosed the Veteran has having mild chronic renal insufficiency likely due to longstanding hypertension. Diagnostic tests performed in September 2008 revealed multiple renal lesions/cysts; however, subsequent diagnostic tests showed the stable "appearance of the kidneys" and that the Veteran's renal lesions bilaterally had not appreciably changed. An MRI performed in November 2014 again showed that the Veteran's kidneys were generally stable and that he did not have kidney cancer. VA Medical records confirm that the Veteran's kidney problems are limited to chronic renal failure. MRI results from May 2016 continue to show that the lesions on the Veteran's kidneys are generally stable and are not cancerous. 

The June 2016 VA medical examiner concluded that a "[r]eview of all records . do not indicate that [the Veteran] had a diagnosis of renal cell carcinoma." The examiner noted that the Veteran's renal cysts were first detected in the 1990s and that he was first diagnosed with kidney disease in 2008. The examiner noted that the benign neoplasm associated with the kidneys is not being treated and that the Veteran is under surveillance for renal cancer. In October 2016, the VA examiner reiterated that the Veteran has not been diagnosed with renal cell carcinoma.

The Veteran is competent to report objective signs of his kidney disability and aspects of his medical treatment, but is not competent to diagnose his symptoms. Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007). Because the Veteran's statements are not based on medical training and/or experience, his statements regarding renal cancer do not constitute competent evidence and, therefore, are outweighed by the VA examiner's opinion, which was rendered by a medical professional. See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

In summary, because the Veteran's current disability-chronic renal failure-is not listed under 38 C.F.R. § 3.309(d) he is not entitled to service connection on a presumptive basis. 38 C.F.R. § 3.307 (2016).

Similarly, the Veteran's current disability does not constitute a "radiogenic disease" and so service connection cannot be granted under the regulatory procedures established by 38 C.F.R. § 3.311. Chronic renal failure is not listed as a radiogenic disease under 38 C.F.R. § 3.311(b) and the evidence of record does not contain competent scientific or medical evidence that indicates that the Veteran's chronic renal failure constitutes a radiogenic disease. See supra pages 6-7. Thus, the Veteran's claim does not qualify for review by the Under Secretary for Benefits and service connection is not warranted under the regulatory procedures established by 38 C.F.R. § 3.311.

Further, the evidence of record does not suggest that the Veteran's current chronic renal failure was caused or aggravated by service. Service treatment records, to include the June 1956 Report of Medical Examination, do not indicate any kidney problems in service. Post-service medical treatment also indicate that the Veteran's kidney problems did not occur in service and that in fact they manifested several decades after service.  In March 1998, a private physician identified several low attenuation lesions in the right and left kidneys, but did not note any kidney disease or history of renal problems. CT scans performed in February 2002 and April 2005, confirmed the presence of cysts on the Veteran's kidneys but indicated no renal disability. An ultrasound performed in 2004 showed no remarkable kidney pathology. The Veteran underwent a cystoscopy in November 2007 to address problems with urgency, frequency, and nocturia, but was not diagnosed as having kidney problems until July 2008. The diagnosing physician identified the cause as longstanding hypertension. In November 2008, the Veteran's family physician affirmed that the "likely cause of the renal insufficiency is years of hypertension" and stated that the Veteran's kidney condition is genetic. 

The June 2016 VA medical examiner opined that "[i]t is less likely than not that his renal cyst disease had onset in service." October 2016 Supplementary Opinion. The examiner noted that back or side pain may indicate renal cysts; however, she noted that the Veteran "had only one solitary complaint of back pain in service," that the back pain resolved after approximately two months, and that the Veteran was never treated for kidney problems in service. The examiner also noted that renal insufficiency is associated with high blood pressure, but that the Veteran's service treatment records do not indicate treatment for high blood pressure in service. She found that the Veteran's kidney problems began around 2009 and that the Veteran does not have renal cell carcinoma. In addition, the examiner performed an "extensive literature review . . . on renal cysts and ionizing radiation" and found "no literature that supports ionizing radiation causes chronic kidney disease." Based on these findings, the examiner concluded that the Veteran's chronic renal failure was not caused or aggravated by service.

The Veteran asserts that his urinary/kidney problems have been ongoing since service separation and result from in-service radiation exposure.  However, the studies submitted by the Veteran do not establish that chronic renal disease results from radiation exposure.  The abstracts do not associate kidney disease with radiation exposure, comment on the Veteran's unique medical history, or otherwise show that his current kidney disability resulted from service.  Moreover, the VA examiner's extensive review of the medical literature did not reveal a causal relationship between radiation exposure and chronic kidney disease.  June 2016 VA Examination Report.  Thus, the Veteran's statements that medical research shows a relationship between kidney disease and radiation exposure lack probative weight.
The Veteran's assertion that his kidney problems have been ongoing since service separation also lacks probative weight.  In May 2014, he testified that his kidney disease did not manifest until approximately fifteen years after service separation.  In this respect, the Veteran's statements regarding the onset of his kidney disease are internally inconsistent and, therefore, lack credibility.

In contrast, the Veteran's separation examination constitutes probative evidence that the Veteran did not experience kidney problems during service. See Curry v. Brown, 7 Vet. App. 59, 68. The Report of Medical Examination was performed to ascertain the Veteran's state of physical health and is equivalent to statements of diagnosis and/or treatment. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997). The separation examination constitutes a complete assessment of the Veteran's medical problems at separation from service. See AZ v. Shinseki, 731 F. 3d 1303, 1315 (Fed. Cir. 2013). Thus, the Veteran's Report of Medical Examination weighs against a relationship between service and the current kidney disability.

The June 2016 VA examination report, in combination with the October 2016 addendum opinion, also constitutes probative evidence against service connection for a kidney disability, to include as due to in-service radiation exposure. The medical opinion was provided by medical professional who reviewed the Veteran's claims file, performed an extensive review of the pertinent medical literature, and provided a clear explanation for her opinion. In addition, the VA examiner's opinion is consistent with medical evidence that shows that the Veteran's chronic kidney disease did not manifest for several decades after service separation and is likely hereditary. The June 2016 VA Medical Examination Report also weighs against finding that the Veteran's kidney disability occurred in or otherwise relates to service.

The fact that over 50 years elapsed between August 1956 service separation and the first diagnosis of kidney disease in July 2008, further weighs against a relationship to service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, the probative evidence of record establishes that the Veteran's kidney disability did not manifest in or within a year of service or that it involved continuous symptoms dating back to service separation. 

In summary, although the Veteran was exposed to radiation in service and was subsequently diagnosed as having chronic renal failure, the evidence of record does not establish that his current kidney disability results from in-service radiation exposure or otherwise relates to service.  Additionally, the Veteran lacks the appropriate medical training and experience to make the medically complex determination as to whether his current kidney disability was caused or aggravated by service. His assertions that his kidney disability relates to service do not constitute competent evidence and are outweighed by the June 2016 VA examiner's opinion, which was rendered by a medical professional.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for a kidney disability, to include as due to in-service radiation exposure, is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.


ORDER

Service connection for a kidney disability, to include as due to radiation exposure, is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


